 



Exhibit 10.4
INTEL CORPORATION
RESTRICTED STOCK UNIT AGREEMENT
UNDER THE 2004 EQUITY INCENTIVE PLAN

1.   TERMS OF RESTRICTED STOCK UNIT       This Restricted Stock Unit Agreement
(this “Agreement”), the Notice of Grant delivered herewith (the “Notice of
Grant”) and the Intel Corporation 2004 Equity Incentive Plan (the “2004 Plan”),
as such may be amended from time to time, constitute the entire understanding
between you and Intel Corporation (the “Corporation”) regarding the Restricted
Stock Units (“RSUs”) identified in your Notice of Grant.   2.   VESTING OF RSUs
      Provided that you remain continuously employed by the Corporation or a
Subsidiary on a full time basis from the Grant Date specified in the Notice of
Grant through each vesting date specified in the Notice of Grant, the RSUs shall
vest and be converted into the right to receive the number of shares of the
Corporation’s Common Stock, $.001 par value (the “Common Stock”), specified on
the Notice of Grant with respect to such vesting date, except as otherwise
provided in this Agreement. If a vesting date falls on a weekend or any other
day on which the Nasdaq Stock Market (“NASDAQ”) is not open, affected RSUs shall
vest on the next following NASDAQ business day. The number of shares of Common
Stock into which RSUs convert as specified in the Notice of Grant shall be
adjusted for stock splits and similar matters as specified in and pursuant to
the 2004 Plan       RSUs will vest to the extent provided in and in accordance
with the terms of the Notice of Grant and this Agreement. If your status as an
Employee terminates for any reason except death, Disablement (defined below) or
Retirement (defined below), prior to the vesting dates set forth in your Notice
of Grant, your unvested RSUs will be cancelled.   3.   CONVERSION INTO COMMON
STOCK       Shares of Common Stock will be issued or become free of restrictions
as soon as practicable following vesting of the RSUs, provided that you have
satisfied your tax withholding obligations as specified under Section 10 of this
Agreement and you have completed, signed and returned any documents and taken
any additional action that the Corporation deems appropriate to enable it to
accomplish the delivery of the shares of Common Stock. The shares of Common
Stock will be issued in your name or, in the event of your death or Disablement,
to your executor or personal representative, and may be effected by recording
shares on the stock

1.



--------------------------------------------------------------------------------



 



    records of the Corporation or by crediting shares in an account established
on your behalf with a brokerage firm or other custodian, in each case as
determined by the Corporation. In no event will the Corporation be obligated to
issue a fractional share.       Notwithstanding the foregoing, (i) the
Corporation shall not be obligated to deliver any shares of the Common Stock
during any period when the Corporation determines that the conversion of a RSU
or the delivery of shares hereunder would violate any laws of the United States
or your country of residence or employment and/or may issue shares subject to
any restrictive legends that, as determined by the Corporation’s counsel, is
necessary to comply with securities or other regulatory requirements, and
(ii) the date on which shares are issued may include a delay in order to provide
the Corporation such time as it determines appropriate to address tax
withholding and other administrative matters.

4.   LEAVES OF ABSENCE

  (a)   Except as expressly provided otherwise in this Agreement, if you take a
personal leave of absence under the Intel Leave Guidelines (“PLOA”), your RSUs
will vest only to the extent and during the times specified in this Section 4:

  (1)   If the duration of the PLOA is less than thirty (30) days:

  a)   The vesting date set forth in your Notice of Grant for any RSUs that (but
for this provision) would have vested during the PLOA shall be deferred until
the first day that you return to work (i.e., the date that the PLOA is
terminated) or, if you return on a day that the NASDAQ is not open, the next
following NASDAQ business day; and     b)   The vesting date set forth in your
Notice of Grant for any RSUs that are scheduled to vest following the date that
the PLOA is terminated shall not be affected by the PLOA.

  (2)   If the duration of the PLOA equals or exceeds thirty (30) days, the
vesting dates set forth in your Notice of Grant for any RSUs that follow the
commencement of the PLOA shall be deferred beyond the dates set forth in the
Notice of Grant by a period of time equal to the duration of the PLOA.     (3)  
If you terminate employment with the Corporation during a PLOA, then in addition
to the effect on the vesting dates set forth in clause (a)(i) and (a)(ii) of
this Section 4, any RSUs that had not vested prior to the commencement of the
PLOA shall be cancelled as of the date of your termination of employment, as
applicable, except to the extent provided otherwise in Sections 7 through 9
hereof.

2.



--------------------------------------------------------------------------------



 



  (b)   If you take an approved Leave of Absence other than a PLOA under Intel
Leave Guidelines, the vesting of RSUs shall be unaffected by such absence and
will vest in accordance with the schedule set forth in the Notice of Grant.

5.   SUSPENSION OR TERMINATION OF RSU FOR MISCONDUCT       If at any time the
Committee of the Board of Directors of the Corporation established pursuant to
the 2004 Plan (the “Committee”), including any Subcommittee or “Authorized
Officer” (as defined in Section 8. (a)(v) of the 2004 Plan) notifies the
Corporation that they reasonably believe that you have committed an act of
misconduct as described in Section 8. (a)(v) of the 2004 Plan (embezzlement,
fraud, dishonesty, nonpayment of any obligation owed to the Corporation, breach
of fiduciary duty or deliberate disregard of Corporation rules resulting in
loss, damage or injury to the Corporation, an unauthorized disclosure of any
Corporation trade secret or confidential information, any conduct constituting
unfair competition, inducing any customer to breach a contract with the
Corporation or inducing any principal for whom the Corporation acts as agent to
terminate such agency relationship), the vesting of your RSUs may be suspended
pending a determination of whether an act of misconduct has been committed. If
the Corporation determines that you have committed an act of misconduct, all
RSUs not vested as of the date the Corporation was notified that you may have
committed an act of misconduct shall be cancelled and neither you nor any
beneficiary shall be entitled to any claim with respect to the RSUs whatsoever.
Any determination by the Committee or an Authorized Officer with respect to the
foregoing shall be final, conclusive, and binding on all interested parties.  
6.   TERMINATION OF EMPLOYMENT       Except as expressly provided otherwise in
this Agreement, if your employment by the Corporation terminates for any reason,
whether voluntarily or involuntarily, other than on account of death,
Disablement (defined below) or Retirement (defined below), all RSUs not then
vested shall be cancelled on the date of employment termination, regardless of
whether such employment termination is as a result of a divestiture or
otherwise. For purposes of this Section 6, your employment with any partnership,
joint venture or corporation not meeting the requirements of a Subsidiary in
which the Corporation or a Subsidiary is a party shall be considered employment
for purposes of this provision if either (a) an the entity is designated by the
Committee as a Subsidiary for purposes of this provision or (b) you are
specifically designated as an employee of a Subsidiary for purposes of this
provision.       For purposes of this provision, your employment is not deemed
terminated if, prior to sixty (60) days after the date of termination from the
Corporation or a Subsidiary, you are rehired by the Corporation or a Subsidiary
on a basis that would make you eligible for future Intel RSU grants, nor would
your transfer from the Corporation to any Subsidiary or from any one Subsidiary
to another, or from a Subsidiary to the Corporation be deemed a termination of
employment.

3.



--------------------------------------------------------------------------------



 



7.   DEATH       Except as expressly provided otherwise in this Agreement, if
you die while employed by the Corporation, your RSUs will become one hundred
percent (100%) vested.   8.   DISABILITY       Except as expressly provided
otherwise in this Agreement and upon your termination of employment as a result
of a determination of Disablement, your RSUs will become one hundred percent
(100%) vested.       For purposes of this Section 8, “Disablement” shall be
determined in accordance with the standards and procedures of the then-current
Long Term Disability Plan maintained by the Corporation or the Subsidiary that
employs you, and in the event you are not a participant in a then-current Long
Term Disability Plan maintained by the Corporation or the Subsidiary that
employs you, “Disablement” shall have the same meaning as disablement is defined
in the Intel Long Term Disability Plan, which is generally a physical condition
arising from an illness or injury, which renders an individual incapable of
performing work in any occupation, as determined by the Corporation.   9.  
RETIREMENT       For purposes of this Agreement, “Retirement” shall mean either
Standard Retirement (as defined below) or the Rule of 75 (as defined below).
Upon your Retirement, vesting of your RSUs shall be accelerated to the extent
provided in Section 9(a) or Section 9(b) below (but not to the extent provided
under both provisions together), whichever results in the greater number of RSUs
vesting:

  (a)   If you retire at or after age 60 (“Standard Retirement”), then all RSUs
that were scheduled to vest within a number of whole years from the date of your
Retirement determined by dividing the number of years that you have been
employed by the Corporation (measured in complete, whole years) by five (5),
rounded down to the nearest whole number of years, shall vest as of the date of
your Retirement. No vesting acceleration shall occur for any periods of
employment of less than five (5) years; or     (b)   If, when you terminate
employment with the entire Corporation, your age plus years of service (in each
case measured in complete, whole years) equals or exceeds 75 (“Rule of 75”),
then all RSUs that were scheduled to vest within one year of the date of your
Retirement shall vest as of the date of your Retirement.

10.   TAX WITHHOLDING       RSUs are taxable upon vesting based on the market
value in accordance with the tax laws of the country where you are resident or
employed. RSUs are taxable in accordance with the existing or future tax laws of
the country where you are

4.



--------------------------------------------------------------------------------



 



    resident or employed. If you are an U.S. citizen or expatriate, you may also
be subject to U.S. tax laws.       To the extent required by applicable federal,
state or other law, you shall make arrangements satisfactory to the Corporation
or the Subsidiary that employs you for the payment and satisfaction of any
income tax, social security tax, payroll tax, social taxes, applicable national
or local taxes, payment on account or other tax related to withholding
obligations that arise by reason of granting of a RSU, vesting of a RSU or any
sale of shares of the Common Stock (whichever is applicable).       The
Corporation shall not be required to issue or lift any restrictions on shares of
the Common Stock pursuant to your RSUs or to recognize any purported transfer of
shares of the Common Stock until such obligations are satisfied.       Unless
provided otherwise by the Committee, these obligations will be satisfied by the
Corporation withholding a number of shares of Common Stock that would otherwise
be issued under the RSUs that the Corporation determines has a Market Value
sufficient to meet the tax withholding obligations. In the event that the
Committee provides that these obligations will not be satisfied under the method
described in the previous sentence, you authorize UBS Financial Services Inc.,
or any successor plan administrator, to sell a number of shares of Common Stock
that are issued under the RSUs, which the Corporation determines is sufficient
to generate an amount that meets the tax withholding obligations plus additional
shares to account for rounding and market fluctuations, and to pay such tax
withholding to the Corporation. The shares may be sold as part of a block trade
with other participants of the 2004 Plan in which all participants receive an
average price. For this purpose, “Market Value” will be calculated as the
average of the highest and lowest sales prices of the Common Stock as reported
by NASDAQ on the day your RSUs vest. The future value of the underlying shares
of Common Stock is unknown and cannot be predicted with certainty.       You are
ultimately liable and responsible for all taxes owed by you in connection with
your RSUs, regardless of any action the Corporation takes or any transaction
pursuant to this Section 10 with respect to any tax withholding obligations that
arise in connection with the RSUs. The Corporation makes no representation or
undertaking regarding the treatment of any tax withholding in connection with
the grant, issuance, vesting or settlement of the RSUs or the subsequent sale of
any of the shares of Common Stock underlying the RSUs that vest. The Corporation
does not commit and is under no obligation to structure the RSU program to
reduce or eliminate your tax liability.   11.   RIGHTS AS A STOCKHOLDER      
Your RSUs may not be otherwise transferred or assigned, pledged, hypothecated or
otherwise disposed of in any way, whether by operation of law or otherwise, and
may not be subject to execution, attachment or similar process. Any attempt to

5.



--------------------------------------------------------------------------------



 



    transfer, assign, hypothecate or otherwise dispose of your RSUs other than
as permitted above, shall be void and unenforceable against the Corporation.    
  You will have the rights of a stockholder only after shares of the Common
Stock have been issued to you following vesting of your RSUs and satisfaction of
all other conditions to the issuance of those shares as set forth in this
Agreement. RSUs shall not entitle you to any rights of a stockholder of Common
Stock and there are no voting or dividend rights with respect to your RSUs. RSUs
shall remain terminable pursuant to this Agreement at all times until they vest
and convert into shares. As a condition to having the right to receive shares of
Common Stock pursuant to your RSUs, you acknowledge that unvested RSUs shall
have no value for purposes of any aspect of your employment relationship with
the Corporation.   12.   DISPUTES       Any question concerning the
interpretation of this Agreement, your Notice of Grant, the RSUs or the 2004
Plan, any adjustments required to be made thereunder, and any controversy that
may arise under the Standard Terms, your Notice of Grant, the RSUs or the 2004
Plan shall be determined by the Committee (including any person(s) to whom the
Committee has delegated its authority) in its sole and absolute discretion. Such
decision by the Committee shall be final and binding unless determined pursuant
to Section 14(f) to have been arbitrary and capricious.   13.   AMENDMENTS      
The 2004 Plan and RSUs may be amended or altered by the Committee or the Board
of Directors of the Corporation to the extent provided in the 2004 Plan.   14.  
DATA PRIVACY       You explicitly and unambiguously consent to the collection,
use and transfer, in electronic or other form, of your personal data as
described in this document by the Corporation for the exclusive purpose of
implementing, administering and managing your participation in the 2004 Plan.  
    You hereby understand that the Corporation holds certain personal
information about you, including, but not limited to, your name, home address
and telephone number, date of birth, social insurance number or other
identification number, salary, nationality, job title, any shares of stock or
directorships held in the Corporation, details of all RSUs or any other
entitlement to shares of stock awarded, canceled, exercised, vested, unvested or
outstanding in your favor, for the purpose of implementing, administering and
managing the 2004 Plan (“Data”). You hereby understand that Data may be
transferred to any third parties assisting in the implementation, administration
and management of the 2004 Plan, that these recipients may be located in your
country or elsewhere, and that the recipient’s country may have different data
privacy laws and protections than your country. You hereby understand that you
may request a list with the

6.



--------------------------------------------------------------------------------



 



    names and addresses of any potential recipients of the Data by contacting
your local human resources representative. You authorize the recipients to
receive, possess, use, retain and transfer the Data, in electronic or other
form, for the purposes of implementing, administering and managing your
participation in the 2004 Plan, including any requisite transfer of such Data as
may be required to a broker or other third party with whom you may elect to
deposit any shares of Common Stock acquired under your RSUs. You hereby
understand that Data will be held only as long as is necessary to implement,
administer and manage your participation in the 2004 Plan. You hereby understand
that you may, at any time, view Data, request additional information about the
storage and processing of Data, require any necessary amendments to Data or
refuse or withdraw the consents herein, in any case without cost, by contacting
in writing your local human resources representative. You hereby understand,
however, that refusing or withdrawing your consent may affect your ability to
participate in the 2004 Plan. For more information on the consequences of your
refusal to consent or withdrawal of consent, you hereby understand that you may
contact the human resources representative responsible for your country at the
local or regional level.   15.   THE 2004 PLAN AND OTHER TERMS; OTHER MATTERS

  (a)   Certain capitalized terms used in this Agreement are defined in the 2004
Plan. Any prior agreements, commitments or negotiations concerning the RSUs are
superseded by this Agreement and your Notice of Grant.         The grant of RSUs
to an employee in any one year, or at any time, does not obligate the
Corporation or any Subsidiary to make a grant in any future year or in any given
amount and should not create an expectation that the Corporation or any
Subsidiary might make a grant in any future year or in any given amount.     (b)
  To the extent that the grant of RSUs refers to the Common Stock of Intel
Corporation, and as required by the laws of your country of residence or
employment, only authorized but unissued shares thereof shall be utilized for
delivery upon vesting in accord with the terms hereof.     (c)   Notwithstanding
any other provision of this Agreement, if any changes in the financial or tax
accounting rules applicable to the RSUs covered by this Agreement shall occur
which, in the sole judgment of the Committee, may have an adverse effect on the
reported earnings, assets or liabilities of the Corporation, the Committee may,
in its sole discretion, modify this Agreement or cancel and cause a forfeiture
with respect to any unvested RSUs at the time of such determination.     (d)  
Nothing contained in this Agreement creates or implies an employment contract or
term of employment upon which you may rely.

7.



--------------------------------------------------------------------------------



 



  (e)   Because this Agreement relates to terms and conditions under which you
may be issued shares of Common Stock of Intel Corporation, a Delaware
corporation, an essential term of this Agreement is that it shall be governed by
the laws of the State of Delaware, without regard to choice of law principles of
Delaware or other jurisdictions. Any action, suit, or proceeding relating to
this Agreement or the RSUs granted hereunder shall be brought in the state or
federal courts of competent jurisdiction in the State of California.     (f)  
Notwithstanding anything to the contrary in this Agreement or the applicable
Notice of Grant, your RSUs are subject to reduction by the Corporation if you
change your employment classification from a full-time employee to a part-time
employee.     (g)   RSUs are not part of your employment contract (if any) with
the Corporation, your salary, your normal or expected compensation, or other
remuneration for any purposes, including for purposes of computing severance pay
or other termination compensation or indemnity.     (h)   In consideration of
the grant of RSUs, no claim or entitlement to compensation or damages shall
arise from termination of your RSUs or diminution in value of the RSUs or Common
Stock acquired through vested RSUs resulting from termination of your active
employment by the Corporation (for any reason whatsoever and whether or not in
breach of local labor laws) and you hereby release the Corporation from any such
claim that may arise; if, notwithstanding the foregoing, any such claim is found
by a court of competent jurisdiction to have arisen, then you shall be deemed
irrevocably to have waived your entitlement to pursue such claim.     (i)  
Notwithstanding any terms or conditions of the 2004 Plan to the contrary, in the
event of involuntary termination of your employment (whether or not in breach of
local labor laws), your right to receive the RSUs and vest in RSUs under the
2004 Plan, if any, will terminate effective as of the date that you are no
longer actively employed and will not be extended by any notice period mandated
under local law (e.g., active employment would not include a period of “garden
leave” or similar period pursuant to local law); furthermore, in the event of
involuntary termination of employment (whether or not in breach of local labor
laws), your right to sell shares of Common Stock that converted from vested RSUs
after termination of employment, if any, will be measured by the date of
termination of your active employment and will not be extended by any notice
period mandated under local law.     (j)   Notwithstanding any provision of
these Standard Terms, the Notice of Grant or the 2004 Plan to the contrary, if,
at the time of your termination of employment with the Corporation, you are a
“specified employee” as defined in Section 409A of the Internal Revenue Code
(“Code”), and one or more of the payments or benefits received or to be received
by you pursuant to the RSUs would constitute deferred compensation subject to
Section 409A, no such payment or benefit will be provided under the RSUs until
the

8.



--------------------------------------------------------------------------------



 



      earliest of (A) the date which is six (6) months after your “separation
from service” for any reason, other than death or “disability” (as such terms
are used in Section 409A(a)(2) of the Code), (B) the date of your death or
“disability” (as such term is used in Section 409A(a)(2)(C) of the Code) or
(C) the effective date of a “change in the ownership or effective control” of
the Corporation (as such term is used in Section 409A(a)(2)(A)(v) of the Code).
The provisions of this Section 15(j) shall only apply to the extent required to
avoid your incurrence of any penalty tax or interest under Section 409A of the
Code or any regulations or Treasury guidance promulgated thereunder. In
addition, if any provision of the RSUs would cause you to incur any penalty tax
or interest under Section 409A of the Code or any regulations or Treasury
guidance promulgated thereunder, the Corporation may reform such provision to
maintain to the maximum extent practicable the original intent of the applicable
provision without violating the provisions of Section 409A of the Code.

9.